Citation Nr: 0312850	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  91-23 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.

2.  Whether the veteran meets the basic eligibility 
requirements for a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran had active duty for training from July to 
December 1957, and active duty from January 9 to March 25, 
1968.

This case comes before the Board of Veteran's Affairs (Board) 
on appeal from adverse rating decisions by the New York, New 
York Regional Office (RO) of the Department of Veterans 
Affairs.  The Board remanded these claims to the RO in August 
1991, October 1992, June 1994 and April 1999.  


FINDINGS OF FACT

1.  The RO denied a claim for service connection a nervous 
condition, diagnosed as anxiety disorder in a paranoid 
personality, in an unappealed July 1968 rating decision.  The 
RO last declined to reopen the claim in an unappealed October 
1986 rating decision.

2.  Additional evidence submitted since the RO's 1986 
decision is new and material inasmuch as the veteran has 
presented medical opinion that he manifests posttraumatic 
stress disorder (PTSD) as a result of in-service stressors.


CONCLUSIONS OF LAW

1.  The RO's October 1986 decision declining to reopen the 
claim for service connection for a nervous condition is 
final.  38 U.S.C.A. § 4005(a) (West 1982).

2.  The evidence added to the record subsequent to the RO's 
October 1986 rating decision declining to reopen a claim for 
service connection for a nervous condition is new and 
material evidence; the claim is reopened.  38 U.S.C.A. §§ 
1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has determined that the veteran has not submitted new 
and material evidence sufficient to reopen a previously 
denied claim for service connection for a nervous disorder.  
The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996).  

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2002); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty during a period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  The claimant bears the 
burden to present and support a claim of benefits.  38 
U.S.C.A. § 5107(a) (West 2002).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Applicable regulatory criteria provide that service 
connection for PTSD requires medical evidence of a PTSD 
diagnosis which conforms to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see 
38 C.F.R. § 4.125(a) (2002), a medical link between current 
symptoms and in-service stressor(s) and credible supporting 
evidence that the claimed in-service stressor(s) occurred.  
38 C.F.R. § 3.304(f) (2002).  

Briefly summarized, the veteran had active duty for training 
from July to December 1957, and active duty from January 9 to 
March 25, 1968.  Service medical records from his period of 
active duty reflect that he underwent neuropsychiatric 
evaluation and observation in February 1968 for unclear 
reasons.  There is no in-service clinical evidence of 
psychiatric symptoms or diagnosis.  There is also no evidence 
of a head injury.  The February 27, 1968 psychiatric 
evaluation resulted in the following diagnosis:

"Diagnosis: (7930) Observation, psychiatric, 
no disease found.  LOD, Yes."

Thereafter, the veteran was discharged on March 25, 1968 due 
to "Fraudulent Entry."  On his discharge examination, he 
denied symptoms such as "HISTORY OF HEAD INJURY," 
"FREQUENT TROUBLE SLEEPING," "FREQUENT OR TERRIFYING 
NIGHTMARES," "DEPRESSION OR EXCESSIVE WORRY," "LOSS OF 
MEMORY OR AMNESIA," "NERVOUS TROUBLE OF ANY SORT," and 
"PERIODS OF UNCONSCIOUSNESS."  He also denied having 
"ATTEMPTED SUICIDE."  In evaluating his psychiatric status, 
the examiner referred to the February 1968 psychiatric 
evaluation diagnosis.

On his initial VA neuropsychiatric examination in May 1968, 
the veteran reported an injury in service which resulted in a 
5-minute period of unconsciousness, an in-service suicide 
attempt and feelings that he had enemies in service who were 
out to harm him.  He was given a diagnosis of chronic anxiety 
reaction in a paranoid personality.  By unappealed rating 
decision dated July 1968, the RO denied a claim for service 
connection for a nervous disorder, diagnosed as anxiety 
reaction in a paranoid personality, as not having been 
incurred in or aggravated by active service.  That decision 
is final.  38 U.S.C. § 4005(a) (West 1964).

Thereafter, the record reflects the veteran's report of VA 
inpatient and outpatient psychiatric treatment at the 
Brooklyn, VA Medical Center in the late 1960's and 1970's, 
but those records are unavailable.  A May 1975 letter from 
Arnaldo Comas, M.D., included opinion that the veteran 
manifested an anxiety syndrome secondary to a claimed in 
service head injury.  Subsequent VA clinical records and 
examination reports include diagnoses of atypical impulse 
control disorder, alcohol and polysubstance abuse and 
borderline personality disorder.  The RO declined to reopen a 
claim for nervous disorder by means of an unappealed rating 
decision in October 1986.  That decision is final.  38 U.S.C. 
§ 4005(a) (West 1982).

In connection with the current appeal, the veteran's VA 
clinical records and examination reports reflect additional 
diagnoses of bipolar disorder, paranoid type schizophrenia, 
residual type schizophrenia, affective disorder, major 
depression with psychotic features, chronic depression, 
explosive personality disorder and PTSD.  By letter dated May 
1999, a VA physician diagnosed the veteran with PTSD as a 
result of him being "unable to tolerate the stress of basic 
training, where much emphasis was placed on killing."  The 
examiner also provided opinion that the veteran's "mental 
illness is a direct result of his experiences in the Army."

For purposes of reopening, the Board must accept as true the 
veteran's report of being exposed to PTSD stressors during 
basic training.  Duran, 7 Vet. App. 216 at 220; Justus, 
3 Vet. App. at 513.  In May 1999, a VA examiner provided 
opinion that the claimed in service events were sufficient to 
support a PTSD diagnosis.  The Board must accept this 
evidence as new and material evidence as to whether the 
veteran has a current disability associated with active 
service.  The claim, therefore, is reopened.  

The Board, however, is not bound to accept any opinion, 
whether from a VA examiner, private physician, or other 
source, concerning the merits of a claim.  Hayes v. Brown, 5 
Vet. App. 60 (1993).  For the reasons expressed below, the 
Board determines that additional development of the claim is 
required prior to adjudicating the claim on the merits.

ORDER

The claim for service connection for a psychiatric disorder 
is reopened.  To this extent only, the appeal is granted.


REMAND

The Board notes that, subsequent to the Board's remand order 
dated April 1999, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) became law.  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  These changes in the 
law are applicable to the claims on appeal.  VCAA, § 7(a), 
114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Specifically, VA has an 
obligation to make continuing efforts to obtain records in 
the possession of a Federal department or agency until it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West 2002).  By letter dated 
October 1997, the veteran's representative requested VA to 
obtain documents related to the veteran's award of disability 
benefits from the Social Security Administration (SSA).  
These records must be obtained prior to any further 
adjudication.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (possibility that SSA records could contain relevant 
evidence, to include medical opinion as to etiology, it 
cannot be foreclosed as irrelevant to appeal).  Additionally, 
according a to June 1994 communication from the Brooklyn VA 
Medical Center (VAMC), inpatient and outpatient records of 
the veteran's treatment from 1968 to 1987 are 
"unavailable."  The RO should make another attempt to 
obtain those records.  In the event such records no longer 
exist, the RO should obtain a statement from the Brooklyn 
VAMC to that effect, and properly notify the veteran of the 
inability of VA to obtain his records.  See 38 C.F.R. 
§ 3.159(e) (2002).

Finally, the Board notes that there does not appeal to be a 
consensus of record as to the proper diagnosis of the 
veteran's psychiatric disorder.  His claims folder reflects 
diagnoses of anxiety reaction in a paranoid personality, 
atypical impulse control disorder, alcohol and polysubstance 
abuse, bipolar disorder, paranoid type schizophrenia, 
residual type schizophrenia, affective disorder, major 
depression with psychotic features, chronic depression, PTSD, 
borderline personality disorder and explosive personality 
disorder.  The veteran himself has given inconsistent and 
irreconcilable statements regarding his in-service 
experiences, to include his psychiatric symptoms, whether he 
incurred a head injury with a period of unconsciousness and 
whether he attempted suicide.  On August 11, 1986, he also 
reported to a VA examiner of having flashbacks related to his 
"Vietnam experiences" despite the fact that he did not 
serve a tour of duty in the Republic of Vietnam.  On this 
record, the Board finds that the veteran should undergo 
special VA examination to determine the exact nature, extent, 
correct diagnosis, and etiology of any psychiatric disability 
found present.  Also, inquiry into the issue of eligibility 
for pension may be dependent on the question of service 
connection; accordingly, decision on that issue must be 
deferred.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain all documents 
relative to the veteran's claim for disability 
benefits from SSA.

2.  The RO attempt to obtain the veteran's 
inpatient and outpatient treatment records 
from the Brooklyn, VAMC from March 1968 to 
January 1987.  In the event such records no 
longer exist, the RO should obtain a statement 
from the Brooklyn VAMC to that effect, and 
properly notify the veteran of the inability 
to obtain his records.

3.  Following completion of the above, the RO 
should schedule the veteran to be examined by 
panel consisting of a board-certified 
psychiatrist and a board-certified 
psychologist to determine the exact nature, 
extent, correct diagnosis and etiology of any 
psychiatric disability found present.  The 
claims folder and a complete copy of the 
Board's decision and remand must be made 
available to and must be reviewed by the 
examiners prior to the examination.  All 
necessary tests should be conducted.  The 
examiners should provide opinion as to the 
correct diagnosis of any psychiatric 
disability found present, and provide opinion 
as to whether it is at least as likely as not 
that any currently manifested psychiatric 
disability was incurred in or aggravated by 
service or, alternatively, related to event(s) 
in service?  The examiners should provide 
rationale and support in the record for the 
basis of their opinions.  If the examiners 
determine that a diagnosis of PTSD is 
warranted, the examiners should specify which 
in-service stressor(s) support the PTSD 
diagnosis.

4.  Thereafter, the RO should readjudicate the 
claims on appeal.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



